Citation Nr: 1338866	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-37 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the removal of L., the Veteran's former spouse, as a dependent effective as of March 1, 2003 was proper.  

2.  Whether the addition of K., the Veteran's spouse, and O., his minor child, effective as of May 1, 2008 was proper.  

3.  Whether the creation of an overpayment of VA compensation benefits in the amount of $2,565.00 was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1982 to May 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, removed L., the Veteran's former spouse, as his dependent effective as of March 1, 2003 and added K., his current spouse, and O., his minor daughter, as his dependents effective as of July 1, 2008.  

In December 2008, VA informed the Veteran of an overpayment of VA compensation benefits in the amount of $2,565.00 and his appellate and waiver rights.   

In August 2009, the RO granted May 1, 2008 as the effective date for the addition of K. and O. as the Veteran's dependents.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.    

A February 2009 written statement from the Veteran may be reasonably construed as a request for waiver of recovery of an overpayment of VA compensation benefits in the amount of $2,565.00.  The issue has not been adjudicated by the RO; therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


REMAND

The Veteran asserts that the effective dates for the removal of his former spouse and the addition of his current spouse and O., his dependent child, are incorrect as VA failed to acknowledge that he had promptly called the RO to inform it of the changes in the status of his dependents.  He contends that as the result of VA error, which improperly created an overpayment of VA compensation benefits in the amount of $2,565.00.  

In a July 2013 Informal Hearing Presentation, the representative requests that the Veteran's appeal be remanded to the RO so that VA telephone call documentation reflecting the Veteran's calls to VA may be incorporated into the record.  VA should obtain all relevant VA documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In September 2013, the Veteran submitted an application to reopen service connection for both an acquired disorder manifested by headaches and a not otherwise specified generalized anxiety disorder to include anxiety neurosis, fragmented sleep disorder, mood disorder, intermittent panic anxiety, nightmares, flashbacks and elevated behavior patterns of anger.  His application was accompanied by multiple pages of service clinical documentation not previously of record.  The Veteran's application to reopen service connection has not been adjudicated.  

In reviewing a similar factual scenario, the United States Court of Appeals for Veterans Claims (Court) has directed that "the status of dependents can be ever changing" and "a determination of additional compensation for dependents that is well-settled for several years could require alteration in situations where a new child is born, the veteran and spouse divorce, or a dependent ages out or dies."  Sharp v. Shinseki, 23 Vet. App. 267 (2009).  Each of these events requires a recalculation not only of the amount of benefits being awarded, but also of the effective dates assigned.  Moreover, even if the status of dependents remains unchanged, the veteran's level of disability can increase or decrease several times, also requiring a recalculation of the amount of the additional compensation awarded and the respective effective dates.  See 38 U.S.C.A. § 1115(2) (West 2002) (requiring percentage of additional compensation to be comparable to the level of disability assigned).  The Court held that, because entitlement to additional compensation for dependents is premised on any rating decision establishing compensation under 38 U.S.C.A. § 1114 (West 2002 & Supp. 2013) and rating the disability not less than 30 percent, there can be multiple rating decisions that establish entitlement to additional dependency compensation.  Sharp, 23 Vet. App. at 276-277.  

As the effective date for dependency benefits may be assigned retroactively if the claimant notifies the RO of changes in dependency status within one year of any rating decision giving rise to entitlement to such benefits, the Board concludes that the issues of whether new and material evidence has been received to reopen service connection for both an acquired disorder manifested by headaches and a not otherwise specified generalized anxiety disorder are inextricably intertwined with the certified issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).   

Accordingly, the case is REMANDED for the following action:

1.  VA telephone records.  Associate with the record any VA telephone logs and other documentation pertaining to the Veteran's communication with VA during the relevant time periods (including following the date of divorce on February [redacted], 2003, following remarriage on October [redacted], 2005, and following birth of child O. on January [redacted], 2007) prior to receipt of claim in April 2008.  If no such documentation is located, a written statement to that effect should be prepared and incorporated into the record.  

2.  Adjudicate the issues of whether new and material evidence has been received to reopen service connection for both an acquired disorder manifested by headaches and a psychiatric disorder (not otherwise specified generalized anxiety disorder to include anxiety neurosis, fragmented sleep disorder, mood disorder, intermittent panic anxiety, nightmares, flashbacks, and elevated behavior patterns of anger).  The Veteran and representative should be informed in writing of the resulting decision and associated appellate rights.  The issues are not on appeal unless there is both a notice of disagreement and a substantive appeal as to each issue.  

3.  Readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

